Case 14-30153-hdh13 Doc 130 Filed 03/13/20            Entered 03/13/20 10:45:00         Page 1 of 5



    1   Angie Marth, Esq. (24046353)
        GHIDOTTI | BERGER
    2   1920 Old Tustin Ave.
        Santa Ana, CA 92705
    3   Tel: (949) 427-2010
        Fax: (949) 427-2732
    4   ptraynor@ghidottiberger.com

    5   Attorneys for Creditor
        U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust
    6
                                  UNITED STATES BANKRUPTCY COURT
    7
                            NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
    8
        In Re:                                            ) Case No.: 14-30153-hdh13
    9                                                     )
        Cheryl Lynn DeClouet,                             ) CHAPTER 13
   10                                                     )
                                                          )
   11            Debtors.                                 ) REQUEST FOR SPECIAL NOTICE
                                                          )
   12                                                     )
                                                          )
   13                                                     )
                                                          )
                                                          )
   14                                                     )
                                                          )
   15                                                     )
                                                          )
   16                                                     )
                                                          )
   17

   18
   19   TO:       UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR, AND ALL

   20             INTERESTED PARTIES

   21             PLEASE TAKE NOTICE that GHIDOTTI | BERGER, attorneys for U.S. Bank Trust

   22   National Association, as Trustee of the SCIG Series III Trust hereby requests special notice of

   23   all events relevant to the above referenced bankruptcy and copies of all pleadings or documents

   24   filed in relation to the above referenced bankruptcy, including all pleadings or notices under

   25   Federal Rules of Bankruptcy Procedure, Rule 2002, the commencement of any adversary

   26   proceedings, the filing of any requests for hearing, objections, and/or notices of motion, or any

   27   other auxiliary filings, as well as notice of all matters which must be noticed to creditors,

   28

                                                       1
                  REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
Case 14-30153-hdh13 Doc 130 Filed 03/13/20            Entered 03/13/20 10:45:00         Page 2 of 5



    1   creditors’ committees and parties-in-interest and other notices as required by the United States

    2   Bankruptcy Code and Rules and/or Local Rules of the above-referenced bankruptcy court.

    3          GHIDOTTI | BERGER, requests that for all notice purposes and for inclusion in the

    4   Master Mailing List in this case, the following address be used:

    5                                         Angie Marth, Esq.
                                            GHIDOTTI | BERGER
    6                                        1920 Old Tustin Ave.
                                            Santa Ana, CA 92705
    7
                                Telephone (949) 427-2010 – Fax: (949) 427-2732
    8                                    amarth@ghidottiberger.com

    9          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,
   10   proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a
   11   waiver of the within party's:
   12          a.       Right to have any and all final orders in any and all non-core matters entered
   13   only after de novo review by a United States District Court Judge;
   14          b.       Right to trial by jury in any proceeding as to any and all matters so triable
   15   herein, whether or not the same be designated legal or private rights, or in any case,
   16   controversy or proceeding related hereto, notwithstanding the designation or not of such
   17   matters as "core proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial
   18   right is pursuant to statute or the United States Constitution;
   19          c.       Right to have the reference of this matter withdrawn by the United States
   20   District Court in any matter or proceeding subject to mandatory or discretionary withdrawal;
   21   and
   22          d.       Other rights, claims, actions, defenses, setoffs, recoupments or other matters to
   23   which this party is entitled under any agreements at law or in equity or under the United States
   24   Constitution.
   25   ///
   26   ///
   27   ///
   28   ///
                                                     2
                REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
Case 14-30153-hdh13 Doc 130 Filed 03/13/20          Entered 03/13/20 10:45:00       Page 3 of 5



    1   All of the above rights are expressly reserved and preserved by this party without exception and

    2   with no purpose of confessing or conceding jurisdiction in any way by this filing or by any

    3   other participation in these matters.

    4

    5                                                GHIDOTTI | BERGER

    6   Dated: March 13, 2020                        By:/s/ Angie Marth
                                                     Angie Marth, Esq.
    7
                                                     (SBN 24046353)
    8                                                U.S. Bank Trust National Association, as Trustee
                                                     of the SCIG Series III Trust
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                     3
                REQUEST FOR SPECIAL NOTICE AND SERVICE OF PAPERS AND RESERVATIONS OF RIGHTS
Case 14-30153-hdh13 Doc 130 Filed 03/13/20                Entered 03/13/20 10:45:00           Page 4 of 5



                                    CERTIFICATE OF SERVICE
        On ___________________, I served the foregoing documents described as
______________________________________________________ on the following individuals by
electronic means through the Court’s ECF program:




        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Christina Margaretis
                                                          Christina Margaretis




        On 3/13/2020, I served the foregoing documents described as Request for Special Notice on the
following individuals by depositing true copies thereof in the United States mail at Santa Ana, California
enclosed in a sealed envelope, with postage paid, addressed as follows:
        DEBTOR
        Cheryl Lynn DeClouet
        1328 Clearwater Drive
        Grand Prairie, TX 75052

        DEBTOR’S COUNSEL
        C. Daniel Herrin
        Herrin Law, PLLC
        4925 Greenville Ave
        Suite 455
        Dallas, TX 75206

        Daniel Herrin
        Herrin Law, PLLC
        4925 Greenville Avenue Suite 455
        Dallas, TX 75206

        Michael Paul Wright
        MP Wright Law Group, PLLC
        3090 Olive St. Floor 3
        Dallas, TX 75219

        TRUSTEE
        Thomas Powers
        105 Decker Court, STE 1150
        Irving, TX 75062
Case 14-30153-hdh13 Doc 130 Filed 03/13/20              Entered 03/13/20 10:45:00          Page 5 of 5



      U.S TRUSTEE
      United States Trustee
      1100 Commerce Street
      Room 976
      Dallas, TX 75242



              I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
                                                        /s/ Christina Margaretis
                                                        Christina Margaretis
